Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is in response to the Application filed 9 February 2021, in which claims 1-20 are being treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following recitations must be shown or the feature(s) is/are canceled from the claim:
“an aperture” of claim 1;
“a cavity” of claim 1; 
“a head protection device” of claim 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 8, “teeth.Each” should read “teeth. Each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grim et al. (US 2010/0281604 A1).
Regarding claim 1, Grim teaches a ratchet assembly (38) for a head protection device (para. 20, 10), the ratchet assembly comprising: 
a first cover (82/100) defining an aperture (highlighted area of annotated Fig. 2 below including 86, para. 25), wherein the first cover comprises at least one locking element (98/102) disposed along the aperture (Fig. 2, para. 27), and the at least one locking element is movable from a first position to a second position in a radially outward direction based on an externally applied force (paras. 27-28); 
and a ratchet gear (65) comprising a plurality of ratchet gear teeth (64) disposed on an outer surface of the ratchet gear (Fig. 3), wherein the ratchet gear is disposed within the aperture of the first cover and the at least one locking element of the first cover is engaged with at least one of the plurality of ratchet gear teeth of the ratchet gear (para. 26 & Figs. 1 & 2).  

    PNG
    media_image1.png
    487
    954
    media_image1.png
    Greyscale

Regarding claim 2, Grim teaches the ratchet assembly of claim 1 further comprising a second cover (40) having a protrusion (42), wherein the first cover is disposed on the protrusion, and wherein the first cover and the second cover define a cavity (para. 24 & see annotated Fig. 2 above in the claim 1 rejection).  
Regarding claim 3, Grim teaches the ratchet assembly of claim 2, wherein the cavity is configured to receive a band (see annotated Fig. 2 above in the claim 1 rejection and para. 20, 26/28), and wherein the band comprises a plurality of band teeth (Fig. 2, 32/34).  
Regarding claim 4, Grim teaches the ratchet assembly of claim 3, wherein the ratchet gear comprises a plurality of pinion gear teeth (see Fig. 2, 52), wherein each of the plurality of pinion gear teeth is engaged with at least one of the plurality of band teeth of the band, such that rotation of the ratchet gear tightens or loosens the band during operation (para. 21).  
Regarding claim 5, Grim teaches a ratchet assembly of claim 1 further comprising a knob (90), wherein the knob comprises a plurality of knob gears (100) disposed on an interior of the knob (Fig. 5).
Regarding claim 6, Grim teaches the ratchet assembly of claim 1, wherein the at least one locking element comprises a ratchet lock (98) and an unlocking rib (102), wherein the ratchet lock comprises a ramped surface (Fig. 5, where 98 has a slope) and is engaged with the at least one of the plurality of ratchet gear teeth of the ratchet gear, and the unlocking rib protrudes outwardly from the first cover (Fig. 3, paras. 27 & 29-30).  
Regarding claim 7, Grim teaches a ratchet assembly (38) for a head protection device (para. 20, 10), the ratchet assembly comprising: 
a first cover (82/100) defining an aperture (highlighted area of annotated Fig. 2 above in the claim 1 rejection, including 86 & para. 25), wherein the first cover comprises at least two locking elements (98/102) disposed along the aperture (Figs. 2 & 5, para. 27), wherein the at least two locking elements are positioned diametrically opposite to each other (Figs. 2 & 5), and each of the at least two locking elements comprises a ratchet lock (98) and an unlocking rib (102); 
a ratchet gear (65) comprising a plurality of ratchet gear teeth (64), wherein the ratchet gear is disposed within the aperture of the first cover and the ratchet lock of each of the at least two locking elements is engaged with at least one of the plurality of ratchet gear teeth of the ratchet gear (para. 26 & Figs. 1 & 2); 
and a knob (90), disposed on the ratchet gear (Fig. 2), the knob comprising a plurality of knob gears (100), wherein the unlocking rib of each of the at least two locking elements is engaged with at least one of the plurality of knob gears (Fig. 5).  
Regarding claim 8, Grim teaches the ratchet assembly of claim 7, wherein the unlocking rib of each of the at least two locking elements is movable from a first position to a second position in a radially outward direction based on an externally applied force by the at least one of the plurality of knob gears in response to a user rotating the knob in a direction (para. 27-29).  
Regarding claim 9, Grim teaches the ratchet assembly of claim 7 further comprising a second cover (40), the second cover having a protrusion (42), wherein the first cover is disposed on the protrusion of the second cover (para. 24 & see annotated Fig. 2 above in the claim 1 rejection).  
Regarding claim 10, Grim teaches the ratchet assembly of claim 9, wherein the first cover and the second cover define a cavity (see annotated Fig. 2 above in the claim 1 rejection) configured to receive a band (paras. 20 & 20-28), wherein the band comprises a plurality of band teeth (Fig. 2, 32/34).  
Regarding claim 11, Grim teaches the ratchet assembly of claim 10, wherein the ratchet gear comprises a plurality of pinion gear teeth (Fig. 2, 52), wherein each of the plurality of pinion gear teeth is configured to engage with at least one of the plurality of band teeth of the band (para. 21).  
Regarding claim 12, Grim teaches the ratchet assembly of claim 7, wherein the knob comprises a plurality of engagement protrusions for a user to grip (para. 26, 92).  
Regarding claim 13, Grim teaches the ratchet assembly of claim 7, wherein each of the plurality of ratchet gear teeth comprises a ramped surface (68/72), such that a lower portion of the ramped surface of a ratchet gear tooth abuts a higher portion of the ramped surface of a subsequent ratchet gear tooth (Fig. 3).  
Regarding claim 14, Grim teaches a head protection device (10) comprising: 
a first cover (82/100) defining an aperture (highlighted area of annotated Fig. 2 above of claim 1 rejection including 86, para. 25), wherein the first cover comprises at least one locking element (88/98) along the aperture (Fig. 2, para. 27), wherein the at least one locking element is movable from a first position to a second position in a radially outward direction based on an externally applied force (paras. 27-28); 
a ratchet gear (65) comprising a plurality of ratchet gear teeth (64) disposed on an outer surface of the ratchet gear (Fig. 3), wherein the ratchet gear is disposed within the aperture of the first cover (para. 26 & Figs. 1 & 2); 
and a knob (90) comprising a plurality of knob gears (100) disposed on an interior of the knob, wherein the knob is disposed on the ratchet gear (Fig. 2), wherein the at least one locking element of the first cover is engaged with at least one of the plurality of ratchet gear teeth of the ratchet gear and at least one of the plurality of knob gears of the knob (Fig. 5).  
Regarding claim 15, Grim teaches the head protection device of claim 14 further comprising a second cover (40) having a protrusion (42), wherein the first cover is disposed on the protrusion (para. 24 & see annotated Fig. 2 above in the claim 1 rejection).  
Regarding claim 16, Grim teaches the head protection device of claim 14, wherein the at least one locking element comprises a ratchet lock (98) and an unlocking rib (102), wherein the ratchet lock comprises a ramped surface (Fig. 5, where 98 has a slope) and is engaged with the at least one of the plurality of ratchet gear teeth of the ratchet gear (Fig. 3, paras. 27 & 29-30), and the unlocking rib protrudes outwardly from the first cover (Fig. 3, paras. 27 & 29-30).  
Regarding claim 17, Grim teaches the head protection device of claim 16, wherein the unlocking rib is engaged with at least one of the plurality of knob gears of the knob (paras. 27-29).  
Regarding claim 18, Grim teaches the head protection device of claim 17, wherein the unlocking rib is engaged with the at least one of the plurality of knob gears such that rotation of the knob in a direction causes the unlocking rib to move to a second position from a first position in a radially outward direction (paras. 27-29).  
Regarding claim 19, Grim teaches the head protection device of claim 14, wherein each of the plurality of ratchet gear teeth comprises a ramped surface (68/72), such that a lower portion of the ramped surface of a ratchet gear tooth abuts a higher portion of the ramped surface of a subsequent ratchet gear tooth (Fig. 3).  
Regarding claim 20, Grim teaches the head protection device of claim 14, wherein the knob comprises a plurality of engagement protrusions for a user to grip the knob (para. 26, 92).

Conclusion
15The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732               

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732